Citation Nr: 1623841	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in September 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives concerning the issues of entitlement to service connection for a prostate disorder and entitlement to an increased rating for PTSD.  See Stegall v. West, 11. Vet. App. 268 (1998).  However, for the reasons discussed below, another remand is required concerning the issue of entitlement to a TDIU.  See Stegall v. West, 11. Vet. App. 268 (1998).

In August 2008, the Veteran filed a claim for an increased rating in excess of 50 percent for PTSD.  A January 2009 rating decision denied the claim for an increased rating.  In response, the Veteran had filed a Notice of Disagreement (NOD), contending that his PTSD was more severe than the 50 percent rating assigned.  A subsequent September 2009 rating decision granted the Veteran's claim and increased the disability rating for the Veteran's PTSD to 70 percent, effective August 28, 2008, the date of claim. The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (noting that it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).  The claim now concerns whether a rating in excess of 70 percent is warranted.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Based on the Veteran's DD Form 214, which notes that the Veteran earned the Combat Action Ribbon while serving in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicide agents during active service.

2.  The Veteran's current prostate disorder did not manifest during active service, is not related to herbicide exposure, and is not otherwise related to active service.

3.  For the entire disability rating period under appeal, the Veteran's PTSD was not manifested by total occupational and social impairment.  It was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a prostate disorder, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 20014); 38 C.F.R. 
§§ 3.159, 4.1, 4.130, 4.1, 4.3, 4.7, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, VCAA notice letters were sent to the Veteran in September 2008, May 2011, October 2014, and August 2015.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of statements of the case (SOC) in September 2009 and September 2013 and a supplemental statement of the case (SSOC) in November 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in December 2008, June 2011, September 2015, and November 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim of service connection and for an increased rating.  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current prostate disorder is related to his complaints during service.  They also asked questions to draw out the current nature, extent, and severity of the Veteran's PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in September 2014.  The Board specifically instructed the RO to obtain all VA and private treatment records, schedule the Veteran for examinations to determine the etiology of his prostate disorder, to determine the current severity of his service-connected PTSD, and to readjudicate the claims on appeal.  Subsequently, all outstanding records were obtained and associated with the claims folder and the Veteran was afforded a prostate examination in September 2015 and a PTSD examination in November 2015.  Thereafter, the Veteran's claims were readjudicated in a November 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


IV.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V. Analysis

Service Connection for a Prostate Disorder

The Veteran asserts that his prostate disorder is etiologically related to active service, to include as do to herbicide exposure.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the Veteran's claim and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a September 2015 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with benign prostate hypertrophy (BPH).

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A November 1970 STR noted that the Veteran had incontinence of urine for two and a half months.  Additionally, the STR noted that the Veteran's prostate was small and slightly tender.

The Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In a June 2011 Compensation and Pension (C&P) examination report, the examiner noted that the Veteran had service in the Republic of Vietnam and herbicide exposure was conceded.  The examiner reported that the Veteran was diagnosed in 1984 with chronic prostatitis and treated with doxycycline.  During the June 2011 examination, the Veteran was diagnosed with prostate problems and with obstructive and irritative voiding symptoms.  

The examiner opined that the Veteran's prostate disorder was less likely than not caused by or a result of his herbicide exposure.  The rationale was that medical literature did not substantiate a link between herbicide exposure and the Veteran's current prostate disorder.  

In a September 2015 C&P examination report, the examiner noted that the Veteran was diagnosed with prostatitis in November 1970 and BPH in January 2005.  The examiner noted that in a November 1970 STR, the Veteran complained of incontinence of urine for two and a half months, both urge incontinence and terminal incontinence, and nocturia x 7.  The Veteran noted, at the time, that he experienced dysuria on one occasion but not recently.  The examiner noted that no diagnosis was written down other than "incontinence."  A consult was followed later in November 1970 but was inconclusive.  The Veteran claimed that he has had prostate problems ever since that first incident during active service.  However, the examiner reported that the first documented complaint about the Veteran's prostate was in January 2005.  The examiner did note that the Veteran submitted a copy of a prescription from a private physician for a prostate infection, doxycycline, the year of which is not clear, but appears to be in the 1980s.  

In January 2005, the Veteran was seen by the urology department at the VA because of mild frequency of urination around four times daily and with occasional strains to void and nocturia x 2-3.  The Veteran was diagnosed with BPH.  He was regularly followed by the urology department but was not initiated on treatment for BPH until March 2010.  
In an addendum opinion, the VA examiner opined that the Veteran's current prostate disorder was less likely than not incurred in or caused by his claimed in-service injury, event, or illness, to include prostatitis.  The rationale was that the Veteran's symptomatology on the November 1970 STR was clinically due to an acute prostatitis that eventually resolved.  It is quite possible that the Veteran had a recurrence of his prostatitis years later and for which he received his prescription for doxycycline in the 1980s.  Afterwards however, the examiner noted that there was no evidence of recurrences of prostatitis.  As a result, the examiner explained that in the absence of recurrences, a diagnosis of chronic prostatitis could not be established.  The examiner further explained that the Veteran's prostate symptoms documented in January 2005 and afterwards were due to BPH, an aging process occurring in males.  The VA urologists have consistently documented the absence of prostatitis.  Therefore, according to the examiner, the symptomatology that the Veteran had on a continuous basis and documented since January 2005 has no nexus with the symptomatology for which he consulted the medical provider in November 1970, during active service.

Since there is no nexus between any prostate problems in service and his current BPH, the Board concludes that the preponderance of the evidence is against granting service connection for a prostate disorder.  38 U.S.C.A. § 5107(b) (West

 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Additionally, the Board notes that while prostate cancer is a presumptive condition under 38 C.F.R. § 3.309 (2015), the Veteran has never been diagnosed with prostate cancer and was instead diagnosed with prostatitis and BPH.  As such, the Veteran's prostate disorder does qualify for presumptive service connection for herbicide exposure.  Id.

The Board has not overlooked the lay statements and testimony with regard to the Veteran's prostate disorder.  The Veteran and others are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that the reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person, such as the Veteran, is competent of discerning whether his prostate disorder is etiologically related to service, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the June 2011 and the September 2015 C&P examination reports and addendum opinion have been accorded greater probative weight and weigh heavily against the lay statements of etiology.

Increased Rating for PTSD

The Veteran asserts that his PTSD warrants a rating higher than the 70 percent currently assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).

Under the General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In a December 2008 C&P examination report, the examiner noted that the Veteran had been receiving outpatient treatment for his PTSD from 2002 to the present.  The Veteran reported that he was married, had three children, and had some tension with his family members, particularly his wife.  He denied any close friendships but that he attended church regularly and sang there.  The Veteran reported feeling very stressed out especially since losing his job in July 2008.  

The Veteran's mood was agitated and dysphoric, he was not able to do serial 7's, or able to spell a word forward and backwards.  His thought content had paranoid ideation.  The Veteran reported significant sleep impairment, that he woke up at night, and had difficulty falling back asleep.  The examiner noted that the Veteran had persistent auditory hallucinations and suicidal ideation.  The Veteran's remote and recent memory were normal but his immediate memory was mildly impaired.  The Veteran had persistent recurrent and intrusive distressing recollections of his stressor event, including images, thoughts, or perceptions.  He also had recurrent distressing dreams of the stressor vent, intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of his traumatic event.  

The Veteran took efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that aroused recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and restricted range of affect.  The Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  The examiner noted that the Veteran's symptoms were chronic and manifested most days of the week of moderate intensity.  The Veteran reported poor impulse control with family and coworkers as well as more isolative behavior.  He also reported irritable, angry, and a dysphoric mood.  The Veteran was diagnosed with PTSD and given a global assessment of functioning (GAF) score of 55.  The examiner noted that the Veteran did not have total occupational and social impairment due to PTSD.  

In an August 2010 VA treatment report, the Veteran noted that he had a depressed mood, anxiety, nightmares, flashbacks, poor sleep, and problems getting along with people.  The examiner noted that the Veteran was casually attired, well groomed, had good personal hygiene, and made good eye contact.  The Veteran had no gross memory/cognitive impairment, his thought processes were well organized, he had no paranoid thinking, delusions, or suspiciousness.  The Veteran had no suicidal or homicidal ideation and no hallucinations.  It was noted that the Veteran's insight was fair and his judgment was good.  August 2013, December 2013, February 2014, and December 2014 VA treatment reports were similar to the August 2010 report, but with the Veteran's insight and judgement noted as both being good.
In April 2015, May 2015, July 2015, and November 2015 VA treatment reports, the Veteran complained of irregular sleep and nightmares.  The examiner noted that the Veteran was casually dressed, made good eye contact, and was coherent.  His thoughts were linear and goal-oriented.  The Veteran was non-delusional and had no intrusive thoughts of trauma.  He had no suicidal or homicidal ideation and no hallucinations.  The examiner noted that the Veteran's insight and judgment were fair.

In a November 2015 C&P examination report, the Veteran was diagnosed with PTSD.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran has been married for 39 years but the relationship between him and his spouse was not good and they slept in separate rooms.  The Veteran has three sons and 17 to 18 grandchildren.  He had a fair relationship with his sons.  The Veteran had no friends but he had church friends.  He volunteered at his church.  He stayed to himself but went to church every Sunday and sometimes on Wednesday.  

The Veteran reported that he had nightmares almost every night.  He received some counseling from his minister at church and felt that this was more helpful than medication.  A July 2015 psychiatric report noted that the Veteran was under treatment for PTSD and depression and was feeling better than he used to, but still had bad days where he felt agitated and anxious.  The Veteran denied suicidal or homicidal ideation.  

The Veteran had recurrent, involuntary, and intrusive distressing memories of his traumatic events.  He had recurrent distressing dreams in which the content and/or effect of the dreams were related to his traumatic events.  The Veteran had avoidance of, or efforts to avoid, distressing memories, thoughts, or feelings about or closely associated with his traumatic events.  He had avoidance of, or efforts to avoid, external reminders that aroused distressing memories, thoughts, or feelings about or closely associated with his traumatic events.  The Veteran had markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and a persistent inability to experience positive emotions.  

The Veteran had irritable behavior and angry outbursts, typically expressed as verbal or physical aggression towards people or objects, hypervigilance, problems with concentration, and sleep disturbances.  The examiner noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Additional symptoms included anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The Veteran had poor grooming but was calm and cooperative.  

The Board finds that the Veteran's disability picture most nearly approximates the criteria contemplated by a 70 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  The Veteran's PTSD symptoms do not approximate the criteria for the maximum 100 percent rating.  He does not have total occupational and social impairment.  The Veteran has been married for 39 years, has three sons, and 17 to 18 grandchildren.  He has a fair relationship with his sons.  The Veteran has no personal friends but has church friends.  He volunteers at his church and went to church every Sunday and sometimes on Wednesday.

The Board has not overlooked the Veteran's or the other lay statements with regard to the frequency, severity, and duration of his PTSD symptoms.  They are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons such as the Veteran or others are competent of discerning the nature, extent, and severity of the Veteran's PTSD symptoms, in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the VA physicians, as well as the December 2008 and November 2015 C&P examiners, have been accorded greater probative weight in determining the disability rating of the Veteran's service-connected PTSD.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's PTSD symptoms with the schedular criteria, the Board finds that his occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as of depressed mood, anxiety, sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, an inability to establish and maintain effective relationships, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene are congruent with the disability picture represented by the 70 percent rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 General Rating Formula for Mental Disorders (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure, is denied.

Entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling, is denied.


REMAND

The development actions requested in the Board's September 2014 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the September 2014 remand, the Board ordered the RO to provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to a TDIU, to include the need to file any required claims forms, specifically VA From 21-8940.  From the Veteran's electronic claims folder, there is no indication that this instruction was followed.  Additionally, the RO was ordered to schedule the Veteran for a VA medical examination to determine the combined effect his current service-connected disability had on his ability to function in a physical and sedentary occupation.  This also was never accomplished.  On remand, the RO is ordered to provide the Veteran and his representative with notice regarding the issue of entitlement to a TDIU and to schedule the Veteran for an examination to determine the combined effect his current service-connected disability has on his ability to function in a physical and sedentary occupation.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to a TDIU, to include the need to file any required claims forms, specifically VA From 21-8940.

2. Obtain copies of the complete and updated VA clinical records of all evaluations and treatment the Veteran received for his service-connected PTSD.  All requests for records and responses must be associated with the claims folder.

3. After completing the above, schedule the Veteran for a VA medical examination to determine the combined effect his current service-connected disability has on his ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.

a. The examiner should comment on the Veteran's degree of occupational impairment caused by his service-connected disability, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  

b. The examiner should provide a rationale in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disability, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.  The examiner should provide a similar opinion if the Veteran is found unable to secure or follow a substantially gainful occupation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


